Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Piers A. Blewett on 07/27/2021.

The application has been amended as follows: 
The amendments filed after final and dated 07/06/2021 are entered. Further amendments are then applied to those 07/06/2021 amendments:

1.-14.	(Canceled)

15.	(Currently Amended) A runway arrangement comprising:	a first runway section;	a second runway section; and	a sterile safety area that is designated as not to be used for taxiing;	wherein the first and second runway sections are [[connected]] linked by the sterile safety area, the sterile safety area extending continuously from an end of the first runway section to an end of the second runway section such that the first and second runaway sections do not intersect with each other; and the second runway section extends away from the first runway section 

16.	(Currently Amended) The runway arrangement according to claim 15 wherein the second runway section extends away from at an angle of substantially 1-5 degrees to the longitudinal direction of the first runway section.

17.	(Previously Presented) The runway arrangement according to claim 15 wherein the second runway section is laterally offset from the first runway section.

18.	(Previously Presented) The runway arrangement according to claim 17, wherein the lateral offset is in an opposite direction to the direction the second runway section is angled and/or wherein the second runway section is laterally offset from the first runway section by at least one of: between a quarter and double the width of the first runway section, and between 50m and 100m.

19.	(Canceled)

20.	(Currently Amended) The runway arrangement according to claim 15 further comprising a laterally offset third runway section substantially parallel to, and substantially longitudinally aligned with, said first runway section.

21.	(Previously Presented) The runway arrangement according to claim 20, wherein the second runway section is angled from the sterile safety area in a direction towards the laterally offset third runway section.

22.	(Currently Amended) The runway arrangement according to claim 20 wherein the laterally offset third runway section is laterally offset from said first runway section so that the centerline of the laterally offset third runway section does not intersect with the second runway section, preferably wherein the runway arrangement satisfies the inequality D > L • sin(θ) or D + O > L • sin(θ), where D is the separation between the first runway section and the laterally offset third runway section, L is the length of the second runway section, θ is the angle of the second 

23.-28.	(Canceled)

29.	(Currently Amended) A runway arrangement comprising:	a first runway section;	a second runway section; and	a sterile safety area that is designated as not to be used for taxiing, the sterile safety area extending continuously from an end of the first runway section to an end of the second runway section such that the first and second runaway sections do not intersect with each other;	wherein the second runway section is laterally offset from the first runway section, the second runway section extending away from the first runway section in an overlapping section.

30.	(Previously Presented) The runway arrangement according to claim 29 wherein the first runway section is a landing section directed towards the overlapping section and the second runway section is a take off section directed away from the overlapping section.

31.	(Previously Presented) The runway arrangement according to claim 29 wherein the overlapping section is between 300m and 900m in length.

32.	(Canceled)

33.	(Previously Presented) The runway arrangement according to claim 31 wherein the second runway section is laterally offset from the first runway section by at least one of: between a quarter and double the width of the first runway section, and between 50m and 100m.

34.	(Currently Amended) The runway arrangement according to claim 29 further comprising a taxiway outside of the sterile safety area so as to allow access across the first runway section to [[the]] a proximal end of the second runway section.

35.-37.	(Canceled now) 

38.-98.	(Canceled previously)

99.	(Previously Presented) The runway arrangement according to claim 29, wherein the first runway section extends from the first portion in a first direction and the second runway section extends from the second portion in a second direction; wherein the first direction and the second direction are different directions.

100.	(Previously Presented) The runway arrangement according to claim 29, wherein the first portion and the second portion of the sterile safety area overlap along the entirety of the length of the first portion and the second portion.

101.	(Previously Presented) The runway arrangement according to claim 29, wherein the first portion and the second portion are contiguous.

102.	(Canceled) 

103.	(Currently Amended) A method of constructing a runway arrangement the method comprising: 	providing a first runway section;	providing a second runway section, the second runway section extending away from the first runway section at an angle of substantially 0.25-10 degrees to a longitudinal direction of the first runway section;	providing a sterile safety area linking [[connecting]] the first runway section and the second runway section, the sterile safety area extending continuously from an end of the first 

104.	(Currently Amended) A method of constructing a runway arrangement, the method comprising: 	providing a first runway section;	providing a second runway section;	providing a sterile safety area; and	designating the sterile safety area as not to be used for taxiing, the sterile safety area extending continuously from an end of the first runway section to an end of the second runway section such that the first and second runaway sections do not intersect with each other;	wherein the second runway section is laterally offset from the first runway section, the second runway section extending away from the first runway section [[disposed]] at an angle of substantially 0.25-10 degrees to a longitudinal direction of the first runway section; and	wherein the sterile safety area comprises a first portion in prolongation of the first runway section and a second portion in prolongation of the second runway section, the first portion longitudinally overlapping with the second portion.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Brussels Airport (BRU) shows a sterile safety area (the arrow head portion circled in the figure on the following page) which links two runways, however the runways do not extend away from each other at the shallow angle now required in the claims.
[AltContent: oval]
    PNG
    media_image1.png
    1200
    1800
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642